DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This Action is in response to Amendment filed on 1/29/2021. This Action replaces the Action sent on 11/2/2020.  
Claims 1 – 8 are pending. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 6, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollander (US 20040225503-A1, heretofore referred to as Hollander; previously cited) in view of Eastham et al. (US 2007/0149013 A1; hereinafter Eastham; newly cited).
            Regarding to Claim 1, Hollander teaches a measuring rod (Fig. 2, item 9 and 10; para[0028]; the handles facilitate manual manipulation of probes) for an electric meter (Fig. 2, item 1), wherein the measuring rod (Fig. 2, item 9 and 10; para[0028]; the handles) consists of two test probes (Fig. 2, items 3 and 4), and each test probe (Fig. 2, items 3 and 4) has a front end (Fig. 2, items 30 and 31) for individually inserting into a measuring socket (Fig. 2 and para[0033]; incorporating plugs 32, 33 compatible with the corresponding sockets in the meter) on the electric meter (Fig. 2, item 1) and a rear end (Fig. 2, tip of items 3 and 4) for connecting an object configured to be tested and measuring high-voltage values, high-current values, or electric resistance values of the object  (para [0037] the devices which provide inputs to the module can include voltage etc. sensors (e.g. contact probes), temperature sensors (e.g. thermocouples), pressure sensors, frequency sensors, flow sensors, pulse sensors, humidity sensors, pH sensors, conductivity sensors and many other types of sensors or detectors).

    PNG
    media_image1.png
    814
    558
    media_image1.png
    Greyscale


However Eastham suggests wherein the measuring rod for the electric meter has an improvement in comprising: a device to be detected is disposed around the front end of at least one of the test probes, wherein the device to be detected is configured for allowing the electric meter to determine whether the test probes are suitable for use under a current operation mode of the electric meter in a situation when the device to be detected is inserted into the electric meter (para [0021]; an electrical plug is also disclosed that includes one or more contacts for connecting to a power socket and a signal producing element that produces a signal to be used in combination with an electrical outlet device having a switch and a sensor; the sensor in the electrical outlet device is in electrical communication with the switch in the electrical outlet device such that when the sensor detects the signal from the plug, the sensor causes the switch to be in a second position thereby providing power at the power socket; when the sensor does not detect the signal from the plug, the sensor causes the switch to be in a first position thereby providing no power at the power socket).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hollander in view of Eastham in order to provide power under desirable circumstances (Eastham, para [0007]).
            Regarding to Claim 3, Hollander and Eastham disclose the measuring rod measuring rod for the electric meter according to claim 1, Hollander also discloses wherein the device to be detected (Fig. 2, item 21; para [0029]-[0030]) includes a magnetic member or a sheltering member (Fig. 2, item 32, 33 and para [0033]; covers the probe plug which goes into each corresponding socket in the meter housing) 
Regarding to Claim 4, Hollander discloses an electric meter assembly (Fig. 2, items 1, 13, 4), comprising an electric meter (Fig. 2, item 1) and a measuring rod (Fig. 2, item 9, 10, and para [0028]; the handles facilitate manual manipulation of probes), wherein the measuring rod (Fig. 2, item 9, 10, and para [0028]; the handles facilitate manual manipulation of probes), consists of two test probes (Fig. 2, item 3, 4), and each test probe has a front end (Fig. 2, item 30, 31) for individually inserting into a measuring socket (Fig. 2 and para[0033]; incorporating plugs 32, 33 compatible with the corresponding sockets in the meter)  on the electric meter (Fig. 2, item 1) and a rear end (Fig. 2, tip of items 3 and 4) for connecting 8an object (Fig. 2, item 13 and para [0011]) configured to be tested and measuring high-voltage values, high-current values, or electric resistance values of the object (para [0037] the devices which provide inputs to the module can include voltage etc. sensors (e.g. contact probes), temperature sensors (e.g. thermocouples), pressure sensors, frequency sensors, flow sensors, pulse sensors, humidity sensors, pH sensors, conductivity sensors and many other types of sensors or detectors).
But Hollander does not specifically teach a device to be detected is disposed around the front end of at least one of the test probes; and the measuring socket of the electric meter which corresponding to the at least one of the test probes with the device to be detected disposed around is disposed with a determination mechanism, wherein; the determination mechanism is configured for allowing the electric meter to determine whether the test probes are suitable for use under a current 
However Eastham suggests a device to be detected is disposed around the front end of at least one of the test probes; and the measuring socket of the electric meter which corresponding to the at least one of the test probes with the device to be detected disposed around is disposed with a determination mechanism, wherein; the determination mechanism is configured for allowing the electric meter to determine whether the test probes are suitable for use under a current operational mode of the electric meter in a situation when the at least one of the test probes with the device to be detected disposed around are inserted into the measuring socket (para [0021]; an electrical plug is also disclosed that includes one or more contacts for connecting to a power socket and a signal producing element that produces a signal to be used in combination with an electrical outlet device having a switch and a sensor; the sensor in the electrical outlet device is in electrical communication with the switch in the electrical outlet device such that when the sensor detects the signal from the plug, the sensor causes the switch to be in a second position thereby providing power at the power socket; when the sensor does not detect the signal from the plug, the sensor causes the switch to be in a first position thereby providing no power at the power socket).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hollander in view of Eastham in order to provide power under desirable circumstances (Eastham, para [0007]).
Regarding to Claim 6, Hollander and Eastham disclose the electric meter assembly according to claim 4, Hollander also discloses wherein the device to be detected (Fig. 2, item 21 and para [0029]-[0030]) includes a magnetic member or a sheltering member (Fig. 2, item 32, 33 and [0033]; covers the probe plug which goes into each corresponding socket in the meter housing) disposed around the front end (Fig. 2, item 30, 31) of the at least one of the test probes (Fig. 2, item 3, 4) the magnetic member or 
Regarding to Claim 7, Hollander and Eastham disclose the electric meter assembly according to claim 4, Hollander also discloses wherein the electric meter (Fig. 2, item 1) further includes a warning device (Fig. 2, item 13) and para [0042]; speech module enunciates voice warning) connecting to the determination mechanism (Fig, 2, item 6a and para [0026]; the function select button switch selects and determines parameter to be measured) for the determination mechanism (Fig, 2, item 6a and para [0026]) to send out a warning signal (para [0042]) in a situation when the determination mechanism (Fig, 2, item 6a and para [0026]) determines the test probes (Fig. 2, item 3, 4) are not suitable for measuring high-voltage values, high-current values, or electric resistance values (para [0026]). 
           Regarding to Claim 8, Hollander and Eastham disclose the electric meter assembly according to claim 7, Hollander also discloses wherein the warning signal includes a light warning or a sound warning (para [0042]). 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hollander in view of  Eastham, and further in view of Akihiko (JP 20120881189-A, heretofore referred to as Akihiko; previously cited).
Regarding to Claim 2, Hollander and Eastham disclose the measuring rod for the electric meter according to claim 1. But Hollander and Eastham do not explicitly teach wherein the device to be detected is a protruding part disposed around the front end of the at least one of the test probes. 
However, Akihiko suggests wherein the device to be detected is a protruding part disposed around the front end of the at least one of the test probes (Fig. 1 and 2, para [0021], [0023], [0035],  with current measuring terminal hole (4) arranged and open to the lower side of the main body that has an insertion preventing member (7) in which the tip side is a rod-like shape, while the retaining portion (10) is configured so as to be brought into contact with the jack (25) necessary to prevent the insertion preventing member from coming off, and a protrusion (10); may be provided on the back case (11), retaining the portion engaged with the protrusion).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Hollander and Eastham in view of Akihiko to achieve an electric meter where the measuring rod’s protruding part of the probe is brought in to contact with the jack via the current terminal hole with a protrusion provided to prevent the insertion preventing member from disengaging from it when it is inserted (Akihiko; para [0040]).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hollander in view of Eastham in view of Akihiko, and further view of Daisuke (JP 2017096830-A, heretofore referred to as Daisuke; previously cited).
Regarding to Claim 5, Hollander, Eastham, and Akihiko disclose the electric meter assembly according to claim 4, Akihiko also suggests the measuring socket of the electric meter which corresponding to the at least one of the test probes with the device to be detected disposed around is disposed with the device to be detected is a protruding part disposed around the front end of the at least one of the test probes, so as to allow the protruding part disposed around the front end of the at least one of the test probes to be correspondingly inserted into the recession part of the measuring socket for allowing the electric meter to determine whether the test probes are suitable for use under a current operation mode of the electric meter (Fig. 1, Fig. 2, and para [0021], [0023], [0035], [0036], [0040]; a multimeter with current measuring terminal hole (4) arranged and open to the lower side of the main body that has an insertion preventing member (7) in which the tip side is a rod-like shape, 
But Hollander, Eastham, and Akihiko do not specifically teach with a recession part corresponding to a shape of the protruding part to form the determination mechanism.
However, Daisuke suggests with a recession part corresponding to a shape of the protruding part to form the determination mechanism (Fig. 3, item (115), (116) and para [0011]; a recessed part or a projecting part of a multimeter for regulating the inserting direction of the plug to be inserted in the same direction as the contact pin or the contact hole). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination of Hollander, Eastham, and Akihiko in view of Daisuke to achieve an electric meter where the protruding part of the probe is brought in to contact with the jack in the current terminal hole which regulates the plug insertion of the probe receptacle in only one direction to provide stability (Daisuke; para [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lenz (US 6,091,200) discloses a single-key switch is located on the male plug to mate with the corresponding receiving key-switch cavity on the female receptacle (see column 45 – 47).
Campolo et al. (US 6,176,717 B1) teaches an electrical plug comprising a plug housing, phase, neutral and ground plug blades, and an immersion detection circuit interrupter (see claim 1).
Ichikawa et al. (US 2011/0300753 A1) suggests that a controller determines whether or not the connector of said charge cable is connected to said first connector unit based on whether or not said pilot signal is detected (see claim 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/13/2021